Exhibit 99.1 Index to Financial Statements Report of Independent Registered Public Accounting Firm F-2 Financial Statements Balance Sheet F-3 Statement of Operations F-4 Statement of Changes in Shareholders’ Equity F-5 Statement of Cash Flows F-6 Notes to Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of BGS Acquisition Corp. We have audited the accompanying balance sheet of BGS Acquisition Corp. (a company in the development stage) (the “Company”) as of July 31, 2012, and the related statements of operations, changes in shareholders’ equity and cash flows for the period August 9, 2011 (date of incorporation) to July 31, 2012.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above presents fairly, in all material respects, the financial position of BGS Acquisition Corp. as of July 31, 2012, and the results of its operations and its cash flows for the period August 9, 2011 (date of incorporation) to July 31, 2012, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company will face a mandatory liquidation if a business combination is not consummated by June 26, 2013 (subsequently extended through November 26, 2013), which raises substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 3 to the financial statements, the accompanying financial statements as of July 31, 2012 and for the period from August 9, 2011 (date of incorporation) to July 31, 2012 have been restated to correct the accounting for the Company’s outstanding warrants. /s/ Rothstein Kass Roseland, New Jersey October 17, 2013 F-2 BGS ACQUISITION CORP. (a company in the development stage) BALANCE SHEET July 31, 2012 (as restated) ASSETS Current Assets Cash $ Prepaid Expenses Due from Affiliate Total Current Assets Restricted Cash Held in Trust Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accrued Expenses $ Other Liabilities Deferred Corporate Finance Fee Warrant Liability Total Liabilities Commitments and Contingencies Ordinary Shares Subject to Possible Redemption, 3,288,757 Shares (at Redemption Value) Shareholders' Equity Preferred Shares, no par value, unlimited shares authorized;no shares issued and outstanding - Ordinary Shares, no par value, unlimited shares authorized; 2,044,576 shares issued and outstanding (excluding 3,288,757 shares subject to possible redemption) Additional Paid-in Capital - Deficit Accumulated During the Development Stage - Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ The accompanying notes are an integral part of the financial statements. F-3 BGS ACQUISITION CORP. (a company in the development stage) STATEMENT OF OPERATIONS For the Period from August 9, 2011 (date of incorporation) to July 31, 2012 (as restated) Revenue $ General and Administrative Expenses Loss from operations ) Other Income Change in Fair Value of Warrant Liability Net Income Attributable to Ordinary Shareholders $ Weighted Average Number of Ordinary Shares Outstanding (excluding shares subject to possible redemption) Basic and Diluted Net Income per Ordinary Share $ The accompanying notes are an integral part of the financial statements. F-4 BGS ACQUISITION CORP. (a company in the development stage) STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY For the Period from August 9, 2011 (date of incorporation) to July 31, 2012 (as restated) Ordinary Shares Additional Paid-in Deficit Accumulated During the Development Total Shareholders' Shares Amount Capital Stage Equity Sale of ordinary shares to initial shareholder on October 5, 2011 at approximately $0.016 per share $ $
